Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 28, 2020

                                    No. 04-20-00297-CR

                                 Neil Howard MCGINNIS,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 6782
                        Honorable Kirsten Cohoon, Judge Presiding


                                       ORDER
       On August 26, 2020, we abated this appeal and remanded the cause to the trial court to
determine, inter alia, whether Appellant wanted court-appointed counsel. As ordered, the trial
court held a hearing, made findings of fact and conclusions of law, and appointed counsel to
represent Appellant in this appeal. The trial court clerk and reporter each filed supplemental
records.
       We REINSTATE this appeal on this court’s docket. Appellant’s brief is due November
23, 2020. See TEX. R. APP. P. 38.6(a).

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court